Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 17, 2021 has been entered. Claims 1-11 and 14 remain pending in the application.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (WO2015093032A1, English version based on US 20160311163A).
Regarding claim 1, Yasukochi discloses, a modeling apparatus (Fig. 1, item 100), comprising:
a stage (Fig. 3, item 13) including a modeling surface (the bottom surface of item 13) on which a modeled object (Fig. 4, item T’) is formed;
a regulation member (Fig. 3, item 35) including a surface (Fig. 3, item 35a) including an adjacent region (as shown in Fig. 3), wherein the regulation member is arranged with respect to the stage to form a holding region (e.g. item R) to hold a material between the adjacent region and the stage; 

a first moving mechanism (Fig. 1, items 12, 22 and 24) configured to move the stage and the regulation member relative to each other in a direction along the modeling surface (e.g. as shown in Fig. 4A (y direction));
a second moving mechanism (Fig. 1, item 26 in item 20) configured to move the stage and the regulation member relative to each other in a lamination direction of the material (e.g. as shown in Fig. 4A (z direction)); and  
	a control mechanism (a host computer that generally controls the modeling apparatus 100 ([0089], lines 3-5)) configured to: set an irradiation position of the energy ray to the material at a first region of the holding region (for example, as shown in Fig. 3), wherein
the first region is located between a region of the adjacent region and the stage,
the region of the adjacent region is closest to the stage ( as shown in Fig. 3), and
the first region of the holding region is used a center (as shown); and 
shift, from the center, the irradiation position of the energy ray by a shift amount in a direction of relative movement of the stage and the regulation member by the first moving mechanism (for example , as shown in Fig. 18), wherein 
a value of the shift amount is based on a number of laminated layers of the material (as illustrated in Fig. 19 and Expressions (1) to (3); in Expressions (1) to (3), Ht is target film thickness of resin material ([0167]); Thus, both dD and dH are determined by a number of laminated layers of the material (target film thickness of resin material)).

Yasukochi does not specifically teach controlling the moving/rotating mechanisms by the host computer. However, for one of ordinary skilled in the art, it would have been obvious that Yasukochi has the moving/rotating mechanisms 12, 22, 24 and 26 be controlled by the host computer in the modeling apparatus 100.  
Regarding claim 2, Yasukochi discloses that, as illustrated in Figs. 3 and 4A, in the modeling apparatus the control mechanism (the host computer in the modeling apparatus 100) is further configured to set the irradiation position (e.g. the position of item 40 as shown in Fig. 4A) on a side opposite to a side of a direction of travel of the stage with respect to the regulation member by the first moving mechanism (as shown in Fig. 4A), using a first region of the holding region as a center (e.g. the location of the minimum gap g as shown in Fig. 3), the first region being located between a region of the adjacent region, which is closest to the stage (due to the minimum gap g), and the stage.
Regarding claim 3, Yasukochi discloses that, as illustrated in Figs. 4A and 20, in the modeling apparatus the control mechanism (the host computer in the modeling apparatus 100) is further configured to radiate, when the number of laminated layers of the material is in a first range (e.g. 1 layer), the energy ray (as shown) to the material located in a first region of the 
radiate, when the number of laminated layers of the material is in a second range (e.g. 25 layers) larger than the first range, the energy ray to the material located in a second region (e.g. Fig. 20, item 40) of the holding region (e.g. Fig. 20, item R), wherein
the second region is different from the first region, and 
the second region is shifted from the first region by the shift amount (as shown in Fig. 20).  
Yasukochi discloses that, as illustrated in Figs. 16A and 16B for one example, there are multiple layers (layer by layer) for generating the article 250 (in Fig. 14). There are possibilities that only one layer for the first region (e.g. the first beginning of the building process of the article 250) and many layers (e.g. 25 layers) for the second region (e.g. in the middle of the building process of the article 250).
Regarding claim 4, Yasukochi discloses that, as illustrated in Fig. 18, in the modeling apparatus the control mechanism (the host computer in the modeling apparatus 100) is configured to shift (e.g. Fig. 18, item 40), when the number of laminated layers of the material is in a third range (e.g. 5 layers), the irradiation position stepwisely from the first region to the second region for each layer or for every multiple layers, and 
Yasukochi discloses that, as illustrated in Figs. 16A and 16B for one example, there are multiple layers (layer by layer) (as shown) for generating the article 250 (in Fig. 14). There are possibilities that only one layer (the first range) for the first region (e.g. the first beginning of the building process of the article 250), either many layers (e.g. 25 layers) (the second range) 
Thus, Yasukochi there is a possibility that the third range is larger than the first range and smaller than the second range.
Regarding claim 5, Yasukochi discloses that, in the modeling apparatus there are the number of layers for generating the article. However, Yasukochi does not explicitly disclose that in the first range the numbers of laminated layers is set such that a lower limit value of the first range is 1 and an upper limit value of the first range is any one value from 3 to 20. For building a 3D article in the modeling apparatus Yasukochi realizes that in the first range the numbers of layers is a result effective variable.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. in the first range the numbers of layers is set such that a lower limit value thereof is 1 and an upper limit value thereof is any one value of 3 to 20) as a result of routine optimization of the result effective variable of generating the 3D article in an effort to reduce time consumption of building the 3D article in the modeling apparatus.
Regarding claim 6, Yasukochi discloses that, in the modeling apparatus there are the number of layers for generating the article. However, Yasukochi does not explicitly disclose that in the second range the numbers of laminated layers is set such that a lower limit value of the second range is any one value from 4 to 21. For building a 3D article in the modeling apparatus Yasukochi realizes that in the second range the numbers of layers is a result effective variable.

Regarding claim 7, Yasukochi discloses that, as illustrated in Figs. 3 and 18, in the modeling apparatus the control mechanism (the host computer in the modeling apparatus 100) includes one of a mechanism (Fig. 3, items 36, 42 and 45 in item 40) configured to shift the irradiation unit along the modeling surface (as shown in Fig. 18). 
Regarding claim 8, Yasukochi discloses that, as illustrated in Figs. 7 and 8, in the modeling apparatus the first moving mechanism (Fig. 1, items 12, 22 and 24) is further configured to reciprocate the stage (layer by layer), and 
the control mechanism (the host computer in the modeling apparatus 100) is further configured to set the irradiation position for each of a forward movement and a backward movement of the stage (layer by layer) and control radiation of the energy ray (for curing the material of each layer). 
Regarding claim 9, Yasukochi discloses that, as illustrated in Fig. 3, in the modeling apparatus at least the adjacent region (as shown) of the surface of the regulation member (Fig. 3, item 35) includes a curve surface (as shown).
Regarding claim 10, Yasukochi discloses that, as illustrated in Fig. 3, in the modeling apparatus the surface of the regulation member (Fig. 3, item 35) includes a cylindrical surface (a cylindrical drum 35 serving as a regulation member ([0080], lines 6-7)).
14, Yasukochi discloses that, as illustrated in Fig. 19 and Expressions (1) to (3), Fig. 19 is a diagram for quantitatively describing the amount of deviation (or shifting) of the irradiation position from the position of the minimum gap g (for example, the center (position)) ([0163], lines 1-3). An amount of deviation dD from the position of the minimum gap is determined (by Expression (3)) ([0164], lines 2-3). It is noted that Ht in Expression (3) is target film thickness of resin material (laminated layers of the material) ([0167]).
It would have been obvious for one of ordinary skilled in the art to apply Expression (3) to establish a relationship profile between the shift amount and the number of laminated layers (target film thickness of resin material) then the control mechanism is further configured to read the shift amount corresponding to the number of the laminated layers of the material base on the graph of the relationship established.               
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (WO2015093032A1, English version based on US 20160311163A).
Regarding claim 11, Yasukochi discloses, a modeling apparatus (Fig. 1, item 100), comprising:
a stage (Fig. 3, item 13) including a modeling surface (the bottom surface of item 13) on which a modeled object (Fig. 4, item T’) is formed;
a regulation member (Fig. 3, item 35) including a surface (Fig. 3, item 35a) including an adjacent region (as shown in Fig. 3), wherein the regulation member is arranged with respect to the stage to form a holding region (e.g. item R) to hold a material between the adjacent region and the stage; 

a first moving mechanism (Fig. 1, items 12, 22 and 24) configured to  move the stage and the regulation member relative to each other in a direction along the modeling surface (e.g. as shown in Fig. 4A (y direction));
a second moving mechanism (Fig. 1, item 26 in item 20) configured to move the stage and the regulation member relative to each other in a lamination direction of the material (e.g. as shown in Fig. 4A (z direction)); and  
a control mechanism (a host computer that generally controls the modeling apparatus 100 ([0089], lines 3-5)) configured to set an irradiation position of the energy ray to the material at a first region of the holding region (for example, as shown in Fig. 3), wherein
the first region is located between a region of the adjacent region and the stage,
the region of the adjacent region is closest to the stage ( as shown in Fig. 3), and
the first region of the holding region is used a center (as shown); and 
shift, from the center, the irradiation position of the energy ray by a shift amount in a direction of relative movement of the stage and the regulation member by the first moving mechanism (for example ,as shown in Fig. 18), wherein 
a value of the shift amount is based on a distance between the modeling surface and the adjacent region (In Expression (3), the amount of deviation dD is also determined by Rg (radius of cylinder); It is noted that the radius of cylinder determines the adjacent region (or the regulation member includes a surface including the adjacent region); Thus, Yasukochi discloses 
Yasukochi discloses the first moving mechanism (The circuit board 43 (as shown in Fig. 2) includes a driver that individually drives the LEDs 41 of the LED array 45. The driver drives the LEDs 41 according to a command of a host computer that generally controls the modeling apparatus 100, for example. That is, by the driver individually driving one or more LEDs 41 out of the plurality of LEDs 41, which corresponds to a region in which the resin material R needs to be cured, selective radiation of (exposure to) light is performed ([0089])). 
Yasukochi does not specifically teach controlling the moving/rotating mechanisms by the host computer. However, for one of ordinary skilled in the art, it would have been obvious that Yasukochi has the moving/rotating mechanisms 12, 22, 24 and 26 be controlled by the host computer in the modeling apparatus 100.  
Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered. 
In response to applicant’s arguments in claim 1 that Yasukochi is not shown to describe that the amount of the deviation (dD) (or shift) is determined based on the number of laminated layers of the resin material, it is not persuasive. Yasukochi discloses that, as illustrated in Fig. 19 and Expressions (1) to (3), Fig. 19 is a diagram for quantitatively describing the amount of deviation (or shifting) of the irradiation position from the position of the minimum gap g (for example, the center (position)) ([0163], lines 1-3). An amount of deviation dD from the position of the minimum gap is determined (by Expression (3)) ([0164], lines 2-3). It is noted that Ht in Expression (3) is target film thickness of resin material (the number of 
In response to applicant’s arguments in claim 11 that Yasukochi is not shown to describe that the amount of the deviation (dD) is determined based on a distance between the modeling surface and the adjacent rejoin, it is not persuasive. In Expression (3), the amount of deviation dD is also determined by Rg (radius of cylinder). It is noted that the radius of cylinder determines the adjacent region (or the regulation member includes a surface including the adjacent region). Thus, Yasukochi discloses that, a value of the shift amount is based on a distance between the modeling surface and the adjacent region.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742